TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00417-CV



                      Robert Jackson and Cameron Jackson, Appellants

                                                  v.

                    First Republic, LLC and Robert Leffingwell, Appellees


     FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY, JUDICIAL DISTRICT
       NO. D-1-GN-12-001055, HONORABLE ERIC SHEPPARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Pro se appellants Robert Jackson and Carmen Jackson filed their notice of appeal

in the trial court on May 8, 2013, complaining about the trial court’s judgment or order signed

April 9, 2013. On June 10, the trial court clerk’s office sent a letter stating that the clerk’s record

would be late but that appellant Carmen Jackson had said that payment for the record would be

made soon. On June 20, the Clerk of this Court sent appellants notice that the record was overdue,

giving them until July 1 to respond. On July 16, the trial court clerk’s office informed this Court

that neither payment nor payment arrangements had been made, and as of the date of this opinion,

appellants have not responded to our notice or otherwise communicated with this Court. We

therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosection

Filed: July 17, 2013




                                               2